MEMO
Case    ENDORSED
     1:18-cr-00308-ALC Document 71 Filed 10/14/20 Page 1 of 3




                                                                10/14/20
Case 1:18-cr-00308-ALC Document 71 Filed 10/14/20 Page 2 of 3
         Case 1:18-cr-00308-ALC Document 71 Filed 10/14/20 Page 3 of 3

         The Honorable Andrew L. Carter, Jr., p. 3


requiring the MCC to immediately provide Mr. King with mental health care,


                                                     Respectfully Submitted,

                                                     /s/ Victor L. Hou______

                                                     Victor L. Hou




                                                                     10/14/20
